Affirmed and Memorandum Opinion filed April 20, 2006








Affirmed and Memorandum Opinion filed April 20, 2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00408-CV
____________
 
MICHAEL SCOTT, Appellant
 
V.
 
JOHN ADAMS, LINBERG ARNOLD, JR., AND JOHN DEFOUR, III, Appellees
 

 
On
Appeal from the 240th District Court
Fort Bend County, Texas
Trial
Court Cause No. 03CV133442
 

 
M E M O R A N D U M   O
P I N I O N
Michael Scott, an inmate, filed suit against Warden John
Adams, Assistant Warden Linberg Arnold Jr., and Major John Defour, III
(defendants).  Defendants filed a motion
to dismiss pursuant to Chapter 14 of the Texas Civil Practice and Remedies
Code.  The trial court granted the
motion.  Scott appeals, claiming the
trial court erred.




When no fact hearing is held by the trial court, we may
affirm the dismissal on any of the grounds presented in the motion to
dismiss.  See Retzlaff v. Texas Dep=t of Criminal Justice, 94 S.W.3d 650, (Tex.App.CHouston [14th Dist.] 2002, pet.
denied).  One of the grounds presented by
defendants was Scott=s failure to exhaust the grievance procedure of the Texas
Department of Criminal Justice.  See
Tex. Civ. Prac. & Rem. Code Ann.
' 14.005.  Although the record contains a Step 1 and
Step 2 grievance form it does not contain a copy of the written decision from
the grievance system.  See Tex. Civ. Prac. & Rem. Code Ann. ' 14.005(a)(2).  Accordingly, the trial court did not abuse
its discretion in dismissing Scott=s claims.  
The judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 20, 2006.
Panel consists of Justices Hudson,
Fowler, and Seymore.